                                                                              E-FILED; Frederick Circuit Court
            Case 1:20-cv-03630-JKB DocumentDocket:
                                           2 Filed   12/16/20
                                                   6/18/2020 4:09Page 1 of 4
                                                                 PM; Submission: 6/18/2020 4:09 PM




                   IN THE CIRCUIT COURT FOR FREDERICK COUNTY
                                    MARYLAND


LIZBETH O. RIVAS GARCIA
                                                                       C-10-CV-20-000346
                 Plaintiff,                             CASE No.: ____________________
                                                        CIVIL CASE
vs.



WALMART, INC.,


                 Defendant(s).

________________________________________/
                                 COMPLAINT

         Plaintiff, LIZBETTH O. RIVAS GARCIA (the “Plaintiff”), by and through the

undersigned counsel, hereby sues the Defendant, WALMART, INC. (the “Defendant”), for

damages and in support thereof alleges as follows:

                                 JURISDICTION AND PARTIES

      1. This is an action for damages in excess of $30,000.00, exclusive of costs, interest and

attorney’s fees.

      2. The Plaintiff is an adult resident of Frederick County, Maryland.

      3. The Defendant, Walmart, Inc., is an Arkansas corporation licensed to do business

throughout the state of Maryland, including Frederick County, Maryland.

      4. Venue in Frederick County, Maryland is proper in this action because the cause of action

arose in Frederick County.




                                     -The Andres Lopez Law Firm, PA-
          Case 1:20-cv-03630-JKB Document 2 Filed 12/16/20 Page 2 of 4




                                    GENERAL ALLEGATIONS

  5. On or about October 8, 2018, while the Plaintiff was a business invitee, shopping at one

of the Defendant’s stores (Store No. 2233) located at 7400 Guilford Drive, Frederick, Maryland

21704, the Plaintiff, slipped and fell on a liquid located in the floor.

  6. The Defendant owed a duty to the Plaintiff to maintain the floor in its store in a safe and

clean manner. The Defendant had knowledge, actual and/or constructive, of said dangerous

condition and failed to remedy same, including but not limited to, properly clean up the liquid

expeditiously, and/or failing to warn the Plaintiff of the dangerous condition of the premises,

failing to properly inspect the premises, thereby causing the ensuing incident.

  7. The aforesaid incident occurred as a result            of and was proximately caused by the

careless, negligent, grossly careless, and reckless conduct of the Defendant, which consisted

inter alia of the Defendant’s failure to: (1) properly clean up the liquid; (2) failure to warn the

Plaintiff of such hazard; (3) properly supervise the area in question so as to furnish the Plaintiff

a safe area to walk free of hazards which were recognized or should have been recognized by

the Defendant as causing or likely to cause the serious physical harm to the Plaintiff; (4)

properly maintain the area in question in a safe condition to ensure that the Plaintiff would not

be caused to slip and fall as a result of the liquid which existed and which were known or

should have been known to the Defendant; (5) property inspect the area in question wherein the

Plaintiff was caused to fall as a result of the liquid; and (6) otherwise failing to exercise the

degree of care required under the circumstances.

  8. At all relevant time, the Plaintiff acted in a careful and prudent manner, without any

negligence contributing to the resultant accident.



                                    -The Andres Lopez Law Firm, PA-
          Case 1:20-cv-03630-JKB Document 2 Filed 12/16/20 Page 3 of 4




                                           COUNT 1
                                        (NEGLIGENCE)

  9. Plaintiffs herein allege and incorporate by reference Paragraphs 1 through 8 of the

Complaint as is fully set forth herein and further allege that:

  10. As a direct and proximate result of the aforesaid accident, which was caused by the

  negligence of the Defendant, the Plaintiff, who was at all times exercising due care, suffered

  severe pain and injuries to her body, including lower back, left hip, and left knee, all of

  which have caused and will continue to cause her great pain and mental anguish.

  11. As a direct and proximate result of the aforesaid negligence of the Defendant, the

  Plaintiff has been forced to incur and will continue to incur medical expenses for medical

  treatment, medicines, x-rays, and treatment related to the injuries that resulted from the

  incident.

  12. Solely as a result of the aforementioned injuries, the Plaintiff has incurred damages,

  including: (a) medical expenses; (b) lost wages; (c) she has, may, and will probably will for

  an indefinite time in the future suffer great pain, inconvenience, embarrassment, and mental

  anguish; (d) she has, may, and probably will for an indefinite time in the future be deprived

  of ordinary pleasures of life, loss of well-being, and equanimity; and (e) her overall health,

  strength, and vitality have been greatly impaired.

      WHEREFORE, the Plaintiff requests that the Court enter a judgment against the

  Defendant in the amount to be determined at trial, plus pre-judgement interest, post-judgment

  interest and for such and further relief as the Court deems just and proper.




                                    -The Andres Lopez Law Firm, PA-
       Case 1:20-cv-03630-JKB Document 2 Filed 12/16/20 Page 4 of 4



                        DEMAND FOR JURY TRIAL




DATED:6/18/2020

                                     By: Andres H. Lopez
                                     Andres H. Lopez, Esq.,
                                     The Andres Lopez Law Firm, PA
                                     7351 Wiles Road Suite 101
                                     Coral Springs, FL 33067
                                     Telephone: 954-237-8138
                                     Facsimile: 1-877-395-7558
                                     Email for service: eservice@alopezlawfirm.com
                                     Counsel for Plaintiff




                          -The Andres Lopez Law Firm, PA-
